CONTINENTAL ASSURANCE CO SEPARATE ACCOUNT B Pursuant to Rule 497(e) Registration No.2-25483 Continental Assurance Company Separate Account (B) Supplement Dated February28, 2011 to Prospectus and Statement of Additional Information dated April12, 2010 This supplement amends certain information contained in your Continental Assurance Company Separate Account (B)prospectus.Please read this Supplement carefully and retain it for future reference. At a Meeting of the Committee Members of Continental Assurance Company Separate Account (B)(the Account) held on February23, 2011, the Committee Members approved amending the bylaws of the Account to reduce the number of Committee Members from five to four. In addition, Marilou R. McGirr resigned as a Committee Member and Portfolio Manager of the Account on February18, 2011. At a Meeting of the Committee Members of the Account held on February23, 2011, Continental Assurance Company (CAC) proposed managing Separate Account (B)s portfolio by a committee. After discussion, the Committee Members agreed that CACs proposal to manage the Accounts portfolio by committee was in the best interest of the participants of the Account. The Portfolio Management Committee is headed by Dennis R. Hemme, who is Senior Vice President and Treasurer of the Accounts investment advisor, CAC, and its parent company, Continental Casualty Company (CCC), where he is responsible for the investment of billions of dollars in various asset classes. Mr.Hemme has been a Committee Member of the Account since 2003. Assisting Mr.Hemme are J. Gregory McClain and Matthew J. Krimm. Mr.McClain has been a Director of Finance and Corporate Banking Relations of CAC and CCC since July 2009. From September 2006 until April 2009, Mr.McClain was Vice President, Senior Treasury Management Sales Officer at Bank of America. From October 2005 until September 2006, he was Vice President, Client Manager at Bank of America.
